

117 S1741 IS: Alternative Pathways to Child Abuse Prevention Act
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1741IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Luján introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Child Abuse Prevention and Treatment Act to provide for alternative pathways of addressing child abuse and neglect.1.Short titleThis Act may be cited as the Alternative Pathways to Child Abuse Prevention Act.2.FindingsSection 2 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended—(1)in paragraph (11), by inserting trauma-informed, after child-centered,;(2)in paragraphs (12) and (14), by inserting , Indian Tribes, after States each place such term appears; and(3)in subparagraphs (C) and (D) of paragraph (15), by inserting and Indian Tribes after States each place such term appears.3.Advisory board on child abuse and neglectSection 102 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5102) is amended—(1)in subsection (c)—(A)in paragraph (13), by striking and;(B)in paragraph (14), by striking the period and inserting ; and; and(C)by adding at the end the following:(15)domestic violence advocates and experts.; and(2)in subsection (f)—(A)in paragraph (2), by striking ; and;(B)in paragraph (3), by striking the period and inserting ; and; and(C)by adding at the end the following:(4)recommendations for actions Federal, State, Tribal, and local public agencies can take to safely reduce the number of families referred to child protective services and direct such families to alternative pathways of preventive, family-centered services for support..4.National clearinghouse for information relating to child abuseSection 103 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104) is amended—(1)in subsection (b)—(A)in paragraph (3), by striking relating to differential response; and inserting “relating to—(A)differential response; and(B)the use of alternative pathways that connect families experiencing difficulty meeting basic needs or other risk factors associated with child abuse and neglect, such as parental stress, family violence, and isolation, to community-based systems and programs that strengthen families seeking support instead of to the child protection system, such as—(i)State, Tribal, or local helplines that provide information or assistance and connect families to voluntary community-based support services; and (ii)alternative pathways for mandated reporters and other concerned adults to use to refer families for voluntary supports outside of the child protection system;; (B)in paragraph (8) , by striking subparagraph (B) and inserting the following:(B)appropriate State, Tribal, and local officials to assist in training law enforcement, legal, judicial, medical, physical, behavioral, and mental health, education, child welfare, substance use disorder treatment services, and domestic violence services personnel, including training on—(i)the role of the child protective services system to identify children at risk of serious harm; and (ii)how to direct families in need to alternative pathways to community-based systems and programs that strengthen such families in order to safely reduce the number of families unnecessarily referred to child protective services; and; and(C)in paragraph (9), by inserting for both victims and for people who use violence before the period; and(2)in subsection (c)(1)(C)—(A)in clause (iii), by striking ; and and inserting a semicolon;(B)in clause (iv), by inserting and after the semicolon; and(C)by adding at the end the following:(v)information on the presence of domestic violence in advance of a child death;.5.Research and assistance activitiesSection 104 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5105) is amended—(1)in subsection (a)(1)—(A)in subparagraph (L), by inserting and the use of alternative pathways that connect families to community-based prevention services where possible instead of system involvement after differential response; and(B)in subparagraph (O)—(i)in clause (ix), by inserting presence of domestic violence, after size),;(ii)in clause (x), by striking ; and and inserting a semicolon;(iii)in clause (xi), by striking the period and inserting ; and; and(iv)by adding at the end the following:(xii)the prevalence of domestic violence in child abuse and neglect reports and open cases.;(2)in subsection (b)(2)—(A)in subparagraph (C), by striking ; and and inserting a semicolon;(B)in subparagraph (D), by striking the period and inserting ; and; and(C)by adding at the end the following:(E)ways to safely decrease the number of families being referred to child protective services and instead provide them with alternative pathways to community-based child abuse prevention services that strengthen families.; and(3)in subsection (e)(3), by inserting and for demonstration projects that focus on building research-based protective factors in community organizations, health care, and schools for adult and child survivors of domestic violence as a strategy for keeping children out of the child protective services system before the period.6.Grants to States, Indian Tribes or Tribal organizations, and public or private agencies and organizationsSection 105(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106(a)) is amended—(1)in paragraph (2)(B), by inserting and case management after through referral;(2)in paragraph (5), by inserting for survivors or people who use violence after violence service agencies;(3)in paragraph (6), by inserting accountability and meaningful pathways to change for the person using violence, after parent involved and children,; and(4)by adding at the end the following:(8)Alternative pathways to community-based family-strengthening services and programsThe Secretary may award grants to collaborations of State, Tribal, and local child welfare agencies with community-based providers to support the development and implementation of alternative pathways and systems and supports that connect families experiencing difficulty meeting basic needs or risk factors associated with child abuse and neglect to community-based systems and programs that assist families seeking support as an alternative to the child protection system, such as supporting—(A)the development and implementation of— (i)local or State helplines, websites, or mobile applications that provide information or assistance and connect families to voluntary community-based support services, including local programs supported under title II;(ii)a continuum of preventive services that strengthen families and promote child, parent, and family well-being; and(iii)alternative pathways for mandatory reporters and other concerned adults to use to connect families to voluntary supports outside of child protection systems and educating adults about such pathways; and(B)the hiring of personnel to help connect families to voluntary supports outside of child protection systems, navigate barriers to accessing these services, and ensure services exist where families live and work..7.Grants to States for child abuse or neglect prevention and treatment programsSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended—(1)in subsection (a)—(A)in paragraph (13)(B), by striking ; or and inserting a semicolon;(B)in paragraph (14)(B), by striking the period and inserting ; or; and(C)by adding at the end the following:(15)improving the child protective system to focus children at most serious risk of harm and safely reduce the number of families investigated for child abuse and neglect by increasing the number of families connected to voluntary, community-based systems and programs that assist families in need of supports and services, including by developing, implementing, and expanding—(A)local or State helplines, websites, and mobile applications that connect families to voluntary community-based resources, including local programs funded under title II;(B)a continuum of preventive services that strengthen families and promote child, parent, and family well-being;(C)alternative pathways for mandatory reporters and other concerned adults to use to refer families for voluntary supports outside of child protection systems and educating adults about such systems; and(D)personnel to help connect families to voluntary supports outside of child protection systems, navigate barriers to accessing these services, and ensure services exist where families live and work.; and(2)in subsection (b)(2)(D)—(A)in clause (v), by striking ; and and inserting a semicolon;(B)in clause (vi), by adding and after the semicolon; and(C)by adding at the end the following:(vii)changes in policies and procedures of State and local child welfare agencies that— (I)reduce the number of families referred to such agencies for incidents that are not child abuse or neglect, such as families referred to the child protective system solely based on circumstances related to poverty; (II)develop, implement, and scale systems of alternative pathways (in coordination with the lead entity and local programs supported by title II) that connect such families to voluntary community-based support to build protective factors that reduce the likelihood of child abuse and neglect, or that reduce harm as a result of domestic violence, including efforts to educate mandatory reporters and other concerned adults about such systems to refer families for voluntary supports outside of child protection systems; and(III)increase supports for families in navigating and accessing voluntary community-based support to reduce the likelihood of child abuse and neglect or that reduce harm as a result of domestic violence, including personnel and casework..8.Grants to States for programs relating to the investigation and prosecution of child abuse and neglect casesSection 107(c)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106c(c)(1)) is amended—(1)in subparagraph (I), by striking ; and and inserting a semicolon;(2)in subparagraph (J), by striking the period and inserting ; and; and(3)by adding at the end the following:(K)domestic violence and sexual violence prevention and treatment advocates..9.Authorization of appropriations(a)Title ISection 112(a)(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106h(a)(1)) is amended by striking $120,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2015 and inserting $500,000,000 for fiscal year 2022 and such sums as may be necessary for each of fiscal years 2023 through 2027.(b)Title IISection 209 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116i) is amended by striking $80,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2015 and inserting $1,000,000,000 for fiscal year 2022 and such sums as may be necessary for each of fiscal years 2023 through 2027.